IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


DARIN L. MATKOSKEY,                     : No. 65 WM 2017
                                        :
                    Petitioner          :
                                        :
                                        :
             v.                         :
                                        :
                                        :
DOUGLAS W. HERMAN, DOMESTIC             :
RELATIONS SECTION,                      :
                                        :
                    Respondent          :


                                    ORDER



PER CURIAM

      AND NOW, this 26th day of October, 2017, the Application for Leave to File

Original Process is GRANTED, and the Application for Writ of Mandamus to Compel

Writ of Prohibition is DENIED.